ACCEPTED
                                                                                        04-14-00913-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  10/19/2015 2:52:44 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK

                               No. 04-14-00913-CV

                                IN THE                                 FILED IN
                                                                4th COURT OF APPEALS
                        FOURTH COURT OF APPEALS                  SAN ANTONIO, TEXAS
                             SAN ANTONIO                        10/19/2015 2:52:44 PM
                                                                    KEITH E. HOTTLE
                                                                         Clerk
                               DAVID MEDRANO,
                                  Appellant,

                                         v.

  FIDELITY NATIONAL TITLE INSURANCE COMPANY, SUCCESSOR BY
   MERGER LAWYERS TITLE INSURANCE CORPORATION, BARCLAYS
   CAPITAL REAL ESTATE INC. D.B.A. HOMEQ, AS SERVICING AGENT
         FOR DEUTSCHE BANK NATIONAL TRUST COMPANY
                      AS TRUSTEE, ET AL,
                            Appellees.


         ON APPEAL FROM THE 37TH JUDICIAL DISTRICT COURT
                      BEXAR COUNTY, TEXAS
                    CAUSE NUMBER 2008-CI-00027

     UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
  APPELLEE FIDELITY NATIONAL TITLE INSURANCE COMPANY’S
                          BRIEF



TO THE HONORABLE COURT OF APPEALS:

      Appellee, Fidelity National Title Insurance Company, Successor by Merger

with Lawyers Title Insurance Corporation (“Fidelity”), respectfully files this

unopposed motion for extension of time to file its Appellee’s brief.




                                          1
      1.      Appellant David Medrano filed Appellant’s brief on September 17,

2015, after obtaining three extensions of the deadline to file his brief.

      2.      The current deadline for filing Appellees’ brief is October 19, 2015.

      3.      Fidelity seeks a 30-day extension until November 18, 2015 of the

deadline in which to file its brief.

      4.      This motion is unopposed. This is Fidelity’s first request for an

extension of its briefing deadline.

      5.      The Court has also granted a thirty-day extension to Appellee

Deutsche Bank National Trust Company, Trustee in which to file its brief.

      6.      The following grounds provide good cause for extending the time to

file the brief. Counsel for Fidelity has been and continues to be engaged in other

litigation with imminent deadlines that will prevent them from completing

Appellees’ brief before the deadline, including, but not limited to, the following:

           • Preparation for jury trial in 2012-CI-13430, Stephen Torres v. City of

              San Antonio et al., in the 224th District Court, Bexar County, Texas.

              Jury trial was set for October 19, 2015. On Friday, October 16, 2015,

              counsel received an Order from the Court granting a motion for

              summary judgment on the case. However, this was not before counsel

              was required to prepare for the jury trial that was expected to last one

              to two weeks.


                                           2
           • Preparation and attendance at a mediation of Cause No. 2014-CI-

             01756; Alamo Fireworks, Inc. v. Mr. W Fireworks, Inc.; In the 150th

             Judicial District Court, Bexar County, Texas. The mediation occurred

             on October 7, 2015.

      7.     This motion is not filed for the purpose of delay, but to allow

Fidelity’s counsel adequate time to prepare its brief.

      For these reasons, Appellee, Fidelity National Title Insurance Company,

Successor by Merger with Lawyers Title Insurance Corporation, respectfully

requests the Court grant an extension of time to file its Appellee’s brief until

November 18, 2015.


                                       Respectfully submitted,

                                       By: /s/ Aaron M. Barton
                                       Fred R. Jones
                                       Texas Bar No. 10886700
                                       jones@goodelaw.com
                                       Aaron M. Barton
                                       Texas Bar No. 24059430
                                       barton@goodelaw.com
                                       Goode, Casseb, Jones
                                       Riklin, Choate & Watson, P.C.
                                       P.O. Box 120480
                                       San Antonio, Texas 78212
                                       Telephone: (210) 733-6030
                                       Facsimile: (210) 733-0330

                                       Attorneys for Fidelity National Title
                                       Insurance Company, Successor by Merger
                                       with Lawyers Title Insurance Corporation

                                          3
                      CERTIFICATE OF CONFERENCE

       I, Aaron M. Barton, certify that I conferred with counsel for Appellant and
counsel for all other Appellees on October 19, 2015, and counsel for all parties
stated they are unopposed to the requested extension.

                                             /s/ Aaron M. Barton
                                             Aaron M. Barton

                         CERTIFICATE OF SERVICE

      I hereby certify that on October 19, 2015, a true and correct copy of the
foregoing was sent by facsimile, as follows:

Gregory T. Van Cleave
The Law Office of
Albert W. Van Cleave, III PLLC
1520 W. Hildebrand
San Antonio, TX 78201

Thomas E. Quirk
Aaron & Quirk
Law Offices of Aaron & Quirk
8700 Crownhill Boulevard, Suite 600
San Antonio, Texas 78209

Valerie Henderson
Kari Robinson
Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
1301 McKinney Street, Suite 3700
Houston, Texas 77010
                                         /s/ Aaron M. Barton
                                         Aaron M. Barton




                                         4